DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandrowski et al. Cyst Fluid Analysis in the Differential Diagnosis of Pancreatic Cysts (hereinafter referred to as Lewandrowski) and Braithwaite et al. US Patent Application Publication 2002/0116987 (hereinafter referred to as Braithwaite).
Regarding claim 1, Lewandrowski teaches a method for determining malignancy of a cyst comprising the steps of:
Providing fluid from a cyst (page 42, Materials and Methods)
Measuring viscosity of the fluid (page 42, Materials and Methods)
Wherein the relative viscosity of the fluid characterizes the fluid as malignant or potentially malignant (page 24, Viscosity).
Lewandrowski teaches the determining whether the cyst fluid may be malignant by monitoring a relative viscosity of the fluid in relation to water having a relative viscosity of 1.0. If it is found that the relative viscosity of the cyst fluid exceeds a threshold (RV=1.63), then the fluid is likely malignant. The viscosity measurement is performed at 37 degrees Celsius which corresponds to a viscosity for water of 0.682 centipoise (cP). When adjusted, the threshold RV for the cystic fluid would be equal to 1.63 cP (three standard deviations above the mean) to denote the potential for a malignancy which would be equal to 1.111 cP. Although Lewandrowski does not explicitly teach the threshold as being 1.3 cP as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to chosen any cutoff value desired such as 1.3 cP or approximately 4 standard deviations above the mean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lewandrowski further does not explicitly disclose the viscosity as being measured under a strain rate of at least 1000 seconds-1 as claimed. Braithwaite teaches a viscometer with a variable speed drive which is capable of operating at a strain rate of 1000 seconds-1 (paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Braithwaite with those of Lewandrowski in order to provide a computerized system for analysis of viscosity which would allow for automation and increased accuracy in measurements.
	Regarding claim 2, Lewandrowski and Braithwaite disclose the claimed invention but do not explicitly teach the strain rate of 2000 seconds-1 as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have used any desired value for the strain rate in order to achieve the most accurate results since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 3, the cyst of Lewandrowski is within a subject and the fluid is provided by needle aspiration as claimed.
	Regarding claim 4, the aspiration of Lewandrowski can be ultrasound guided as claimed (page 44, Discussion).
	Regarding claim 5, in Lewandrowski the subject is a human as claimed.
	Regarding claim 6, in Lewandrowski the cyst is a pancreatic cyst as claimed.
	Regarding claim 7, in Lewandrowski an additional factor was analyzed such as CEA levels in the cyst (page 45).
	Regarding claim 10, page 42 of Lewandrowski discusses the malignant potential based on whether the cyst is mucinous or not.
	Regarding claim 11, based on the total number of samples (26) and an 89% specificity and 100% sensitivity (Lewandrowski page 45), the accuracy would be at least 80% as claimed.
	Regarding claim 12, page 45 of Lewandrowski discusses the greater accuracy of the method than measuring CEA in the fluid.
	Regarding claim 13, page 42 of Lewandrowski discloses surgical removal of the cyst and Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have removed the cyst when the viscosity of the fluid indicates it is cancerous in order to treat the patient more effectively.

	Regarding claim 14, Braithwaite discloses a device for measuring a viscosity including a chamber 130, a control unit (paragraph 0042) and a display 180, wherein the control unit is configured to apply a predetermined strain rate of at least 1000-1 seconds to a fluid in said chamber and to measure the fluids viscosity under strain and wherein the display provides a result of said measuring (paragraph 0095). Braithwaite does not explicitly disclose the device for use in determining malignancy of a cyst. Lewandrowski teaches a system and method for determining malignancy of a pancreatic cyst which uses the viscosity of the cyst fluid for determination. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Braithwaite and Lewandrowski in order to provide a computerized system for analysis of viscosity which would allow for automation and increased accuracy in measurements.

Regarding claim 15, Braithwaite discloses the claimed invention but does not explicitly teach the strain rate of 2000 seconds-1 as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have used any desired value for the strain rate in order to achieve the most accurate results since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 16, in combination the result is a characteristic of malignancy of said cyst as claimed.
Regarding claim 17, Lewandrowski teaches the determining whether the cyst fluid may be malignant by monitoring a relative viscosity of the fluid in relation to water having a relative viscosity of 1.0. If it is found that the relative viscosity of the cyst fluid exceeds a threshold (RV=1.63), then the fluid is likely malignant. The viscosity measurement is performed at 37 degrees Celsius which corresponds to a viscosity for water of 0.682 centipoise (cP). When adjusted, the threshold RV for the cystic fluid would be equal to 1.63 cP (three standard deviations above the mean) to denote the potential for a malignancy which would be equal to 1.111 cP. Although Lewandrowski does not explicitly teach the threshold as being 1.3 cP as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to chosen any cutoff value desired such as 1.3 cP or approximately 4 standard deviations above the mean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, Braithwaite teaches a system including a processor which would comprise non-transitory computer-readable storage medium having program code embodied thereon to provide instructions to measure a viscosity of a fluid under a strain rate of at least 1000 seconds-1, compare said viscosity to a fluid threshold viscosity, and provide an output. Braithwaite does not explicitly disclose outputting potential malignancy of a cyst that produced the fluid as claimed. 
Lewandrowski teaches the determining whether cyst fluid may be malignant by monitoring a relative viscosity of the fluid in relation to water having a relative viscosity of 1.0. If it is found that the relative viscosity of the cyst fluid exceeds a threshold (RV=1.63), then the fluid is likely malignant. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Braithwaite and Lewandrowski in order to provide a computerized system for analysis of viscosity of a cyst to determine potential cancerous material and allow for automation and increased accuracy in measurements. The viscosity measurement of Lewandrowski is performed at 37 degrees Celsius which corresponds to a viscosity for water of 0.682 centipoise (cP). When adjusted, the threshold RV for the cystic fluid would be equal to 1.63 cP (three standard deviations above the mean) to denote the potential for a malignancy which would be equal to 1.111 cP. Although Lewandrowski does not explicitly teach the threshold as being 1.3 cP as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to chosen any cutoff value desired such as 1.3 cP or approximately 4 standard deviations above the mean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, when operated by a computer the code would apply a strain rate of at least 1000 seconds-1 to said fluid as claimed. 
Regarding claim 20, in combination, Lewandrowski teaches comparing the viscosity of the fluid to a threshold to determine if the fluid is malignant as claimed.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewandrowski and Braithwaite as applied to claim 1 above and further in view of Heinz US patent 4,173,142 (hereinafter referred to as Heinz).
Regarding claims 8 and 9, Lewandrowski and Braithwaite disclose the claimed invention but do not explicitly teach the viscometer as being a rotational cone-plate viscometer as claimed. Heinz teaches a cone and plate viscometer for determining the viscosity of a fluid under test. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a similar cone-plate viscometer for the analysis of a cyst fluid to allow for greater control of the device and higher accuracy in measuring, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861